PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied. The petition is an improper attempt to obtain a second appeal, under the guise of ineffective assistance of appellate counsel, based on issues which were or could have been raised on direct appeal. See Medina v. Dugger, 586 So.2d 317 (Fla.1991). A convicted felon is not entitled to two appeals.
This court’s review of these petitions is limited, relief is rarely granted, and only in cases where the integrity of the appellate process is compromised and confidence in the correctness of the result is undermined. See Johnson v. Wainwright, 463 So.2d 207 (Fla.1985). Appellate counsel raised three issues on appeal and provided competent representation. The evidence against Petitioner was overwhelming, and there is no possibility that the outcome on appeal would have been different if the additional issues advanced by Petitioner had been raised in the initial brief.
PETITION DENIED.
MONACO, C.J., COHEN and JACOBUS, JJ., concur.